Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Figs. 6 and 9, Paragraphs [0052] and [0061], Claims 4-5, 11-12 and 17, a “ring topology”.
Fig. 7, Paragraph [0056], Claims 6, 14 and 20, a “fully connected topology”.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In this case, Species I corresponding to the ring topology where “assigning a rank to each participating entity in the topology, and incrementally encrypt and aggregate machine learning model weights in a first topological direction responsive the assigned rank in the topology (Claims 4, 11, 17); and modify the first topological direction responsive to available communication bandwidth (Claims 5, 12).” Species II corresponding to the fully connected topology where “each participating entity broadcasts the encrypted local machine learning model weights across the topology, and wherein the selective aggregation further comprises each participating entity to locally aggregate received broadcasted encrypted weights; and subject each local aggregation to participation verification (Claims 6, 14, 20).”  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 7-10, 13, 15-16 and 18-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Rochelle Lieberman on 4/13/2022 a provisional election was made with traverse to prosecute the invention of the “ring topology”, claims 4-5, 11-12, and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6, 14 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the term “Java” ([0073]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 18 recite the limitation "the encrypted array".  There is insufficient antecedent basis for this limitation in the claim. As in MPEP 2173.05(e). 
It is noted, the “local machine learning model weights” are encrypted in claims 1, 15 and 18. However, since claims 7, 13 and 18 do not refer to the “local machine learning model weights” as being encrypted, it cannot be determined whether the “array of weights” comprises the “encrypted local machine learning model weights” or the “local machine learning model weights”. For purposes of examination, it is assumed that the “encrypted array” comprises the “encrypted local machine learning model weights.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (USPGPUB 2019/0312772 A1), hereinafter Zhao, in view of Hardy et al. (WO 2016/061635 A1) hereinafter Hardy, and Giacomelli, I. et al. "Privacy-Preserving Ridge Regression with only Linearly-Homomorphic Encryption" International Conference on Applied Cryptography and Network Security. Springer, Cham, June 3, 2018, hereinafter Giacomelli.

	Regarding claim 1, Zhao discloses a processing unit (Fig. 7 #702) operatively coupled to memory (Fig. 7 #710); an artificial intelligence (AI) platform (Fig. 1 #130) in communication with the processing unit (Fig. 1 #140, [0020]), the Al platform to train a machine learning model ([0019] “DLaaS”), the Al platform comprising:
a registration manager (Fig. 7 #146) to register participating entities in a collaborative relationship (Fig. 6 #606),	arrange the registered entities in a topology (Fig. 6 #604 & #146), and 	establish a topological communication direction (Fig. 6 #608, [0081]).
an entity manager (Fig. 7 #740) to distribute the selectively aggregated weights to one or more entities in the topology ([0045]) responsive to the topological communication direction ([0059] “unidirectional”).

Zhao fails to disclose an encryption manager to generate and distribute a public additive homomorphic encryption (AHE) key to each registered entity; 
an entity manager to locally direct encryption of entity local machine learning model weights with a corresponding distributed AHE key, 
selectively aggregate the encrypted local machine learning model weights, and 
distribute the selectively aggregated encrypted weights to one or more entities in the topology;
the encryption manager to subject an aggregated sum of the encrypted local machine learning model weights to decryption with a corresponding private AHE key, and 
distribute the decrypted aggregated sum to each entity in the topology. 

Giacomelli teaches an encryption manager (Sect. 3 Pg. 7 “CSP”) to generate and distribute a public additive homomorphic encryption (AHE) key to each registered entity (Sect. 3 Phase 1 Pg. 7);
subject an aggregated sum of the encrypted local machine learning model weights to decryption with a corresponding private AHE key (Sect. 3 Phase 2 Pg. 7 “decrypts”), and 
distribute the decrypted aggregated sum to each entity in the topology (Sect. 3 Phase 2 Pg. 7 “masked model”).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to incorporate the teachings of Giacomelli to include an encryption manager to generate and distribute a public additive homomorphic encryption (AHE) key to each registered entity. Such modifications would be motivated to ensure that MLE (entity manager) obtains the model while both MLE and CSP (encryption manager) do not learn any other information about the private datasets (entities) Di beyond what is revealed by the model itself (Sect. 3 Pg. 7).

	Hardy teaches an entity manager to (Hardy, Fig. 8 #814 “Learner”) locally direct encryption of entity local machine learning model weights with a corresponding distributed AHE key (Fig. 8 “Public key”), 
selectively aggregate the encrypted local machine learning model weights (Fig. 8 #806-812), and 
distribute the selectively aggregated encrypted weights to one or more entities in the topology (Fig. 8 #806-812).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Giacomelli to incorporate the teachings of Hardy to include an entity manager to locally direct encryption of entity local machine learning model weights with a corresponding distributed AHE key, selectively aggregate the encrypted local machine learning model weights, and distribute the selectively aggregated encrypted weights to one or more entities in the topology responsive to the topological communication direction. Such modifications would be motivated to share information across a number of different databases while making guarantees about the security and privacy of each individual database (Hardy, Pg. 9 ln. 8-13).

	Regarding claim 2, Zhao in view of Giacomelli and Hardy discloses the system of claim 1 as set forth above, wherein a single participating entity is comprised of two or more internal entities (Zhao, Fig. 2B #210 & #220; Hardy, Fig. 8 #806-812), and further comprising the entity manager to:
aggregate weights from one or more machine learning models locally coupled to the two or more internal entities (Zhao, [0042]). 
locally encrypt the aggregated weights with the public AHE key (Hardy, Fig. 8 #802 “Encryption”), 
wherein the aggregated weights represent a homogenous data type (Hardy, Pg. 4 ln. 12-15 “single data record”). 
	
Regarding claim 3, Zhao in view of Giacomelli and Hardy discloses the system of claim 2 as set forth above, further comprising the entity manager to receive the decrypted aggregated sum from the encryption manager (Hardy, Fig. 8 “Homomorphic addition” to “Decryption”), and propagate the aggregated sum to the two or more locally coupled machine learning models (Zhao, [0045] “fully accumulated values”).

	Regarding claim 4, Zhao in view of Giacomelli and Hardy discloses the system of claim 1 as set forth above. Zhao discloses wherein the topology is a ring topology (Zhao, Fig. 2B), and further comprising 
the registration manager to assign a rank to each participating entity in the topology (Zhao, [0043] “specific order”), and 
incrementally encrypt (Hardy, Fig. 5 #508; Pg. 24 ln. 25-30) and aggregate machine learning model weights in a first topological direction (Zhao, [0045]) responsive the assigned rank in the topology (Zhao, [0043] “specific order”).

	Regarding claim 5, Zhao in view of Giacomelli and Hardy discloses the system of claim 4, further comprising the registration manager to modify the first topological direction responsive to available communication bandwidth (Zhao, [0059]).

	Regarding claim 8, Zhao discloses a computer program product to train a machine learning model, the computer program product comprising a computer readable storage medium (Fig. 7 #730) having program code embodied therewith, the program code executable by a processor ([0085]). The program code implements the functions of the system of claim 1. Therefore, Zhao in view of Giacomelli and Hardy disclose the computer program product of claim 8. 

	Regarding claims 9 and 11-12, Zhao in view of Giacomelli and Hardy discloses the computer program product of claim 8 as set forth above. The program code of claims 9 and 11-12 implement the functions of the system of claims 2 and 4-5 respectively. Therefore, Zhao in view of Giacomelli and Hardy disclose the computer program product of claims 9 and 11-12.

	Regarding claim 10, Zhao in view of Giacomelli and Hardy discloses the computer program product of claim 9 as set forth above. The program code of claim 10 implements the functions of the system of claim 3. Therefore, Zhao in view of Giacomelli and Hardy disclose the computer program product of claim 10.

	Regarding claim 15, the method of claim 15 is implemented by the program code of claim 8 and performed by the system of claim 1. Therefore, Zhao in view of Giacomelli and Hardy discloses the method of claim 15.

	Regarding claim 16, Zhao in view of Giacomelli and Hardy discloses the method of claim 15 as set forth above. The method of claim 16 is implemented by the program code of claims 10 and performed by the system of claim 3. Therefore, Zhao in view of Giacomelli and Hardy discloses the method of claim 16.

	Regarding claim 17, Zhao in view of Giacomelli and Hardy discloses the method of claim 15 as set forth above. The method of claim 17 is implemented by the program code of claim 11 and performed by the system of claim 4. Therefore, Zhao in view of Giacomelli and Hardy discloses the method of claim 16.

 Claims 7, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Giacomelli and Hardy as applied to claims 1, 8 and 15 above, and further in view of Feng, Z. et al., "SecureGBM: Secure Multi-Party Gradient Boosting," 2019 IEEE International Conference on Big Data (Big Data), Los Angeles, CA, USA, 2019, hereinafter Feng.

	Regarding claim 7, Zhao in view of Giacomelli and Hardy discloses the system of claim 1, and further comprising the entity manager to 
represent the local machine learning model weights as an array of weights (Hardy, Pg. 16 ln. 13-17 “model parameters”), 
divide the encrypted array into a plurality of two or more chunks (Zhao, [0045] “small chunks”), 
wherein a quantity of chunks is an integer representing a quantity of the registered participants (Zhao, [0045] “N smaller chunks”), 
synchronously aggregate the chunks in parallel (Zhao, [0047] “data-parallel DL training”) and responsive to the topology.

Zhao in view of Giacomelli and Hardy fail to disclose locally encrypt each chunk with the AHE public key.
However, Feng teaches locally encrypt each chunk with the AHE public key (Feng, Sect. III.A.1 “Batched Secure Inference” Pg. 4 Col. 1).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Giacomelli and Hardy to incorporate the teachings of Feng to include locally encrypt each chunk with the AHE public key. Such modification would be motivated to reduce the computational/communication costs (Feng, Sect. III.A.1 “mini-batch sampling” Pg. 4 Col. 1).

	Regarding claim 13, Zhao in view of Giacomelli and Hardy discloses the computer program product of claim 8 as set forth above. The computer program code of claim 13 implements the functions of the system of claim 7.  Therefore, Zhao in view of Giacomelli, Hardy and Feng discloses the computer program product of claim 13.

	Regarding claim 18, Zhao in view of Giacomelli and Hardy discloses the method of claim 15 as set forth above. The method of claim 18 is implemented by the program code of claim 13 and performed by the system of claim 7. Therefore, Zhao in view of Giacomelli, Hardy and Feng discloses the method of claim 18.

	Regarding claim 19, Zhao in view of Giacomelli, Hardy and Feng discloses the method of claim 18 as set forth above. Zhao discloses concluding the synchronous aggregation when each participating entity is in receipt of a single aggregated chunk ([0045] “complete data chunk”), 
concatenating the decrypted chunks, and distributing the concatenated decrypted chunks to the registered participating entities ([0045] “AllGather”). 
Feng teaches transmitting the single aggregated chunk to a decrypting entity, subjecting the transmitted chunk to decryption with the corresponding AHE private key (Sect. II.B Pg. 3 Col.1, “decrypted”).
It is noted, as described by Feng, a subset of samples are subjected to a “secure inference under PHE settings” (Sect. III.A.1 “Batched Secure Inference” Pg. 4 Col. 1). The “true results” of the inference can be revealed by decrypting the results obtained from the “secure inference” (Sect. II.B Pg. 3 Col.1, “decrypted”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Giacomelli, Hardy and Feng to include transmitting the single aggregated chunk to a decrypting entity, subjecting the transmitted chunk to decryption with the corresponding AHE private key. Such modification would be motivated to obtain the “true results” of the homomorphic encryption operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 10,755,172 B2 – Regarding a deep neural network trained on the data of one or more entities.
US Patent No. 9,184,999 B1 – Regarding a system for configuring a network topology in a data center.
US Patent No. 7,496,051 B2 – Regarding a node that includes a manager configured to manage the hash value of the node and the hash values of adjacent nodes and a calculator configured to calculate an insertion position of a new entry node in a ring network.
USPGPUB 2017/0039487 A1 – Regarding an analysis executing apparatus that performs support vector machine learning, stores a set of learning data including a feature vector and a label encrypted using an additive homomorphic encryption scheme, which are subjected to the support vector machine learning, and performs update processing with a gradient method on the encrypted learning data using an additive homomorphic addition algorithm. 
USPGPUB 2018/0268283 A1 – Regarding different data sets to be used to generate a predictive model, while minimizing the risk that individual data points of the data sets will be exposed by the predictive model.
China Patent Application Publication CN110084063A – Regarding privacy protection of machine learning, in particular to a gradient descent calculation method for protecting privacy data in machine learning.
China Patent Application Publication CN110443063A - Regarding a federated deep learning method capable of adaptively protecting privacy, which is used for protecting original data of a user from being known by a curious server in federated deep learning and protecting parameters of a learning model from leaking information of the original data of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496